Citation Nr: 1454293	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issues of entitlement to a disability rating in excess of 60 percent for total left knee arthroplasty, and entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  The Veteran's service-connected disabilities meet the percentage requirements for assignment of a schedular TDIU rating.

3.  With resolution of the benefit of the doubt in his favor, effective November 11, 2007, the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a disability rating in excess of 60 percent for total left knee arthroplasty have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  Effective November 11, 2007, the criteria for entitlement to TDIU are approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the January 2014 Board video conference hearing, the Veteran notified the Board of his desire to withdraw his claims of entitlement to a disability rating in excess of 60 percent for a total arthroplasty of the left knee, and a disability rating in excess of 10 percent for degenerative joint disease of the left knee.  As such, the Veteran has withdrawn his appeal as to those issues and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.  

II.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet.App.  183 (2002).  In Pelegrini v. Principi, 18 Vet.App.  112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App.  473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in November 2008 and June 2009, which informed the Veteran that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The Veteran was also advised of the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  These letters also informed him of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess, supra.  The claim was subsequently readjudicated in an August 2012 Statement/Supplemental Statement of the Case (SSOC).  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as his written statements in support of his claim and a transcript of his hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also afforded VA examinations for his various service-connected disabilities in April 2009, October 2009, April 2010 and July 2010, respectively, as well as general medical and mental health examinations in August 2012 to determine his employability.  Review of the examination reports show that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and commented as to whether the Veteran's service-connected disabilities precluded gainful employment.  Although the Board notes that the August 2012 general medical examiner inexplicably indicated that the Veteran stopped working as a firefighter in 2009 (as opposed to 2007), because the Board's decision is favorable to the Veteran, the Board concludes that the examination reports are adequate upon which to base a decision in this case.  

Further, as noted above, in January 2014, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet.App.  488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the submissions and statements focus on the evidence and elements necessary to substantiate such claim. The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Finally, the Board has reviewed reports received from the Veteran's previous employer, as well as from the U.S. Office of Personnel Management (OPM), which note that the Veteran became disabled in 2007.  

III. Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  
Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet.App.  1 (2001).  

Marginal employment is not considered substantially-gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet.App.  326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet.App.  361, 363 (1993).  
The Veteran contends that he became unable to work on November 9, 2007, when he was terminated from his job as a firefighter due to his service-connected total left knee arthroplasty.

As the Veteran's combined disability evaluation reached 70 percent in June 2007, and he had at least one disability rated at 40 percent or more, there is no need to consider his various staged disability ratings.  

Service connection is in effect for adjustment disorder with depressed mood, rated as 70 percent from March 26, 2008; total left knee arthroplasty, rated as 60 percent from February 1, 2009; residuals of right shoulder injury, rated as 20 percent from January 26, 2009; chronic lumbar strain with facet degenerative spondylosis, rated as 20 percent from June 3, 2010; right knee patellofemoral degenerative disease, rated as 10 percent from March 19, 2010; and right leg length discrepancy, rated as noncompensable from July 19, 2010.  Thus, pursuant to the VA Combined Ratings Table, from June 20, 2007, the Veteran had a combined disability evaluation of 70 percent; from December 4, 2007, a combined disability evaluation of 100 percent (due to temporary convalescence); and from February 1, 2009, , his combined disability evaluation has been 90 percent.  38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2014).  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Although the Veteran's combined service-connected disabilities meet the standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

Review of the evidence of record shows that the Veteran graduated from high school, had two years of college, and worked as a firefighter/hazmat Technician, EMT for the Pine Bluff Arsenal U.S. Army Installation from 1994 to 2007.  

In a form for the Department of Labor completed by the Veteran's physician and signed on May 7, 2007, it was noted that the Veteran could no longer perform his usual job as a firefighter due to his service-connected left knee disorders.  In an Agency Certification of Reassignment and Accommodation Efforts completed by the Veteran's employer in July 2007, it was noted that the Veteran's prior job, as well as a reassignment, was no longer available due to the severity of medical conditions and physical requirements of his job.  A subsequent statement from the Veteran's former employer, received in May 2009, indicated that the Veteran last worked on November 10, 2007 as a firefighter and stopped working due to disability.  

The claims folder also contains several statements from the Veteran's treating physicians and medical practitioners.  In a written statement from the Veteran's private physician, T.A.W., MD, it was noted that the Veteran was unable to return to work from November 9, 2007 until further notice due to severe knee and back pain and swelling; at that time, the Veteran was awaiting a total left knee replacement, which took place on December 4, 2007.  In a subsequent statement, received in August 2010, Dr. W. stated that the Veteran had been under his care for nearly three years and, due to his service-connected disabilities, was unable to obtain or sustain substantially-gainful employment.  Although he noted that the Veteran attempted to return to work in February 2010 as a tool room attendant (which the Veteran discussed during the Board video conference hearing), he immediately began to experience a lot of pain in his bilateral knees and back, resulting in Dr. W. removing him from work on July 12, 2010.  Dr. W. later submitted a clinical summary of the Veteran's service-connected disabilities, dated December 2013, which indicated that the Veteran was still disabled from employment.  Finally, in a statement dated December 2013, the Veteran's VA physician, J.D.C., MD, wrote that the Veteran was in chronic pain related to his service-connected back and knees, and was also being treated for depression due to the nature of his disabilities.  She concluded that the Veteran was unable to work and she did not foresee him being able to maintain either part-time or full-time employment.

In August 2012, the Veteran was afforded VA examinations to assess the severity of his service-connected disabilities.  The general medical examiner opined that, although the Veteran was unable to perform physical labor, he could do sedentary work, such as a desk job.  Following the August 2012 VA mental health examination, the examiner opined that the Veteran had lack of motivation and fatigue related to sleep difficulties as a result of his service-connected adjustment disorder with depressed mood, chronic, but otherwise found that his depressive symptoms did not preclude either physical or sedentary employment. 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a total rating will be granted, effective November 10, 2007, will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

As noted above, the evidence from the Veteran's employer indicates that he was disabled from work, and his last day of work was on November 10, 2007.  His physician noted that, as a result of service-connected disabilities, he became disabled from work on November 9, 2010.  As it appears that the Veteran did work on November 10, 2007, the following day will be deemed his date of unemployability for VA benefits purposes.






      				(ORDER ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 60 percent for total left knee arthroplasty is dismissed.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee is dismissed.

Effective November 11, 2007, TDIU is granted.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


